DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
The office action is being examined in response to original filling submitted by the applicant on 12/20/2019.
Claims 1-20 are pending and have been examined. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/20/19 and 04/20/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 1-20 are objected to because of the following informalities: 
The recitation “the surrounding environment” in claims 1 and 11 lacks proper antecedent basis.
The recitation “the type” in claims 2 and 12 lacks proper antecedent basis.
The recitation “the pitch” and “the horizon” in claims 9 and 19 lacks proper antecedent 
The recitation “the maximum height” in claims 6, 10, 16 and 20 lacks proper antecedent basis.
The dependent claims are also objected because of their dependency.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 5,11,12, and 15  are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Letizio (US20200016951, Letizio hereafter).

RE claims 1 and 11:
Letizio discloses a suspension control system or method comprising: 
at least one image sensor mounted to an own vehicle to capture image data of the surrounding environment of the own vehicle {feedback from one or more of the camera” is used to detect 
a controller (control unit 20 + EBS 28) configured to control the own vehicle based on the image data captured by the at least one image sensor {“The ride height of the vehicle may also be adjusted based on feedback from one or more of the camera, radar device, or the sensor” … that means the camera feedback are used to control the vehicle; see at least ¶0011 and fig. 2}, 
wherein the controller receives the image data from the at least one image sensor, extracts suspension control reference information including at least one of road environment information, own vehicle surrounding object information, and own vehicle state information based on the image data and an in-vehicle sensor of the own vehicle, and generates a control signal for controlling the height of a suspension according to the suspension control reference information {a height bar of a parking lot,  a speed bump,  are detected by one or more of the sensors 22, camera 24, or radar 26 (that is the road environment information, own vehicle surrounding object information including reference suspension data)… vehicle operational input such as vehicle speed, steering angle, lateral acceleration, and braking (that is the own vehicle state information) are detected by controller from in-vehicle sensor…and a controller adjust a height of air suspension to either raise or lower the height of the air suspension based on a detected reference from camera including detected vehicle operation; road type such as flat or incline, rough terrain are detected by EBS 28 of the controller to adjust height of vehicle (that is also the road environment information); see at least fig. 2-5, ¶0025-0032}.


RE claims 2 and 12: 
Letizio discloses the suspension control system or method according to claim 1 or 11.
Letizio further discloses wherein 15the road environment information includes at least one of information on the type of the road on which the own vehicle is located, information on the road surface state of the road on which the own vehicle is located, and information on whether a bump exists on the road on which the own vehicle is located (detected road type/surface and speed bump, see at least ¶0030-0031), 
the own vehicle surrounding object information includes at least one of 20information on vehicles existing in the vicinity of the own vehicle and information on whether obstacles exist on the travel route of the own vehicle (detected obstacle such as speed bump and height bar, see ¶0029-0030), and 
the own vehicle state information includes at least one of information on whether doors of the own vehicle are open and vehicle speed information of the own vehicle (“control unit 18 of the controller detects the vehicle operational input 30 that the vehicle speed” per ¶0028).

RE claims 5 and 15:
Letizio discloses the suspension control system or method according to claim 2 or 12.
Letizio further discloses wherein when the suspension control reference information includes information that a 10bump exists on the road on which the own vehicle is located or that an obstacle exists on a travel route of the own vehicle, the controller generates a control signal for controlling to increase the height of the suspension {a bump (that is also an obstacle) is detected using one or more the sensors 22, camera 24, or radar 26… and a height of the vehicle is raise so the undercarriage of the vehicle does not contact the bump/obstacle (which uses a .  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Letizio in view of Aikin (US20180079272, Aikin hereafter).

RE claims 3 and 13: 
Letizio discloses the suspension control system or method according to claim 2 or 12.
Letizio further discloses wherein the road environment information is extracted from the image data from the at least one image sensor as explain above in claims 1-2 (using camera for detection).  
Letizio does not explicitly disclose wherein the road environment information is extracted from a combination of two or more of the image data from the at least one image sensor, navigation information, and road information from an infrastructure server of the road on which the vehicle is 30located.  
In the same field of endeavor, Aikin teaches wherein the road environment information is extracted from a combination of two or more of the image data from the at least one image sensor, navigation information, and road information from an infrastructure server of the road on which the vehicle is 30located (¶0026: an external sensor such as a camera is used to monitor an exterior environment of a vehicle; see ¶0045: vehicle receives road profile via network from server: ¶0068-0069: “At 802, a road profile indicating a road condition at a particular location is received”…at 804, “receive road input” from sensor).  
Accordingly, from the teaching of Aikin, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Letizio to include the technique of using camera feedback image in combination with road data from a server, as taught by Aikin in order to attenuate unwanted higher ride frequencies which improves cabin comfort for a passenger of a vehicle.

RE claims 4 and 14:
Letizio discloses the suspension control system or method according to claim 2 or 12.
Letizio further discloses wherein when the suspension control reference information includes information on the road surface state of the road on which the own vehicle is located, the controller generates a control signal for controlling the height of the suspension according to a 5relationship between a previously road surface state of the road and the height of the suspension {control unit 20 or EBS 28 (that is the controller) adjust suspension height from a previous height to a new height based on road state to avoid collision from a speed bump or avoid damage to undercarriage (that is the relationship) that includes reference feedback from camera 24}.
Letizio does not explicitly disclose a 5relationship between a previously stored road surface state of the road.
Aikin teaches the controller generates a control signal for controlling the height of the suspension according to a 5relationship between a previously stored road surface state of the road and the height of the suspension (¶0039: the control system 212 may save the road profile to a memory of the vehicle 210…¶0066 and fig. 7: “At 706, an active suspension system is adjusted in response to a determination that the vehicle is approaching the road at the particular location).  
  Accordingly, from the teaching of Aikin, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Letizio to include the technique of using previously stored road profile relationship to adjust the suspension, as taught by Aikin in order to attenuate unwanted higher ride frequencies which improves cabin comfort for a passenger of a vehicle.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Letizio in view of Yellambalase (US20150145220, Yellambalase hereafter).
 
 	RE claims 6 and 16:
Letizio discloses the suspension control system or method according to claim 5 or 15.
Letizio further discloses wherein 15when the suspension control reference information includes the information that an obstacle exists on the travel route of the own vehicle, the controller extracts the height of the obstacle based on the image data, and when it is determined that the height of a vehicle body according to the height of the suspension is larger than the height of the obstacle, the 20controller generates a control signal for controlling to increase the height of the suspension {a bump (that is also an obstacle) is detected using one or more the sensors 22, camera 24, or radar 26… and a height of the vehicle is raise so the undercarriage of the vehicle does not contact the bump/obstacle (which uses a reference suspension height information in order to bypass the bump/obstacle); see at least ¶0030-0032 and fig. 4-5}.  .
Letizio does not explicitly disclose according to the maximum height of the suspension is larger than the height of the obstacle.
In the same field of endeavor, Yellambalase teaches according to the maximum height of the suspension is larger than the height of the obstacle (obstacle compared to multiple ride height presets until passing obstacle, see at least fig.6 and ¶0044).
Accordingly, from the teaching of Yellambalase, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Letizio to include the technique of using maximum height of the suspension to bypass the . 

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Letizio in view of Sandbulte (US9358854, Sandbulte hereafter).

RE claims 7 and 17:
Letizio discloses the suspension control system or method according to claims 2 or 12.
Letizio further discloses, wherein when the suspension control reference information includes information that the 25type of the road on which the own vehicle is located corresponds to a highway, a parking lot, or an underpass parking lot the controller generates a control signal for controlling to lower the height of the 30suspension {see abstract: parking sensor signals are utilized to detect potential roof or undercarriage clearance issues, and automatically adjust the ride height of the vehicle; also see ¶0028}. 
Letizio does not explicitly disclose information that no preceding vehicle exists in the front of the own vehicle, information that the door of the own vehicle is open, or information that the vehicle speed of the own vehicle is equal to or greater than a threshold value 
In the same field of endeavor, Sandbulte teaches information that the door of the own vehicle is open {see col. 4, lines 21-55: The driver of the ambulance travels to a hospital or the like and places the transmission of the ambulance in “park”. The driver then opens the rear door(s) 24, which is a kneel signal input, which causes the lift mechanism 20 to begin the kneeling process; also see abstract}.
. 

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Letizio in view of Sandbulte and further in view of Maruoka (US20180089907, Maruoka hereafter).

RE claims 8 and 18:
Letizio and Sandbulte disclose the suspension control system or method according to claim 7 or 18.
Sandbulte further teaches wherein 36when the suspension control reference information includes the information that the door of the own vehicle is open, the controller further receives data from the sensor facing the opened door, and when a motion corresponding to a preset motion is sensed or a shape 5corresponding to a preset shape is sensed from the data, the controller generates a control signal for controlling to lower the height of the suspension {see col. 4, lines 21-55 and fig. 2: rear door open input 32 is sent to controller 18 when opens the rear door(s) 24, which is a kneel signal input, which causes the lift mechanism 20 to begin the kneeling process based on user sensed user motion}.
Letizio and Sandbulte do not explicitly the controller receives image data.
Maruoka teaches the controller receives image data {¶0003: In the related art, there has been a technology of capturing an image of a peripheral environment of a vehicle using a camera provided in the vehicle}.
Accordingly, from the teaching of Maruoka, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Letizio to include the technique of using a camera sensor for providing opened door feedback information when the vehicle is open, as taught by Maruoka in order in order to enhance user experience so a driver can easily check the vehicle state while staying in the vehicle compartment. 

Claims 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Letizio in view of Wager (US20190359025, Wager hereafter).

RE claims 9 and 19: 
Letizio discloses the suspension control system or method according to claim 1 or 19.
Letizio does not explicitly disclose, wherein when a horizontal slope of the own vehicle is not zero, the controller generates 10a control signal for controlling the height of the suspension of each wheel of the own vehicle based on at least one of values of the pitch, roll, and yaw axes of the image data, the horizon extracted from image data, and a tire pressure of the own vehicle.  
Wager teaches wherein when a horizontal slope of the own vehicle is not zero, the controller generates 10a control signal for controlling the height of the suspension of each wheel of the own vehicle based on at least one of values of the pitch, roll, and yaw axes of the image data, 
Accordingly, from the teaching of Wager, it would have been obvious to those having ordinary skill in the art before the effective filing date of the instant application to modify Letizio to include the technique of using adjust suspension based on pitch and roll offset as taught by Wager, in order in order to make the vehicle safer thus prevent flipping when traversing over fallen trees or boulders. 

RE claims 10 and 20:
 Letizio and Wager discloses the suspension control system and method according to claim 9 or 19.
Letizio does not explicitly disclose wherein 15when an absolute value of the horizontal slope of the own vehicle is larger than a preset slope, the controller generates a control signal for controlling the height of the suspension to the maximum height in a direction of decreasing the absolute value of the horizontal slope of the own vehicle.  
Wager wherein 15when an absolute value of the horizontal slope of the own vehicle is larger than a preset slope, the controller generates a control signal for controlling the height of the suspension to the maximum height in a direction of decreasing the absolute value of the horizontal slope of the own vehicle {when pitch or roll limits are exceeded (that is the absolute value of the horizontal slope being larger than a present), vehicle is levelled using respective suspension quadrant possible/maximum height to make vehicle leveled; see at least fig. 8 and ¶0045-0052}.
. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Niwa (US 20040094912 A1) teaches a suspension control apparatus of vehicle
LEE (US 20170066439 A1) teaches a driver assistance apparatus for vehicle and vehicle having the same
Edren (US 20200094645 A1) teaches a controlling vehicle suspension system using pressure set point
Popham (US 20140222287 A1) teaches a suspension control device
Lu (US 20170129298 A1) teaches a systems and methods for vehicle dynamics assignment
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LAGUERRE whose telephone number is (571)272-8907.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CARLOS LAGUERRE/Examiner, Art Unit 3667           
                       /RACHID BENDIDI/                       Primary Examiner, Art Unit 3667